Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 1 of 10         PageID #: 119




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  BRIAN EVANS,                           )   CIVIL NO. 20-00111 JAO-RT
                                         )
               Plaintiff,                )   ORDER (1) DISMISSING COMPLAINT
                                         )   AND (2) DENYING APPLICATION TO
        vs.                              )   PROCEED IN FORMA PAUPERIS
                                         )
  FIDELITY BROKERAGE                     )
  SERVICES LLC,                          )
                                         )
               Defendant.                )
                                         )
                                         )


                 ORDER (1) DISMISSING COMPLAINT AND
       (2) DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS

        On March 9, 2020, pro se Plaintiff Brian Evans (“Plaintiff”) filed a

  Complaint against Fidelity Brokerage Services LLC (“Fidelity”). On March 17,

  2020, Plaintiff filed an Application to Proceed in District Court without Prepaying

  Fees or Costs (“Application” or “IFP Application”). ECF No. 7. For the following

  reasons, the Court DISMISSES the Complaint with leave to amend and DENIES

  the Application without prejudice.
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 2 of 10              PageID #: 120




                                    BACKGROUND

        Plaintiff appears to assert a negligence claim and identifies diversity

  jurisdiction as the basis for subject matter jurisdiction.1 See Compl. According to

  Plaintiff, on October 1, 2018, Fidelity provided negligent information to Plaintiff

  during phone calls regarding the purchasing and holding of stock; specifically,

  Plaintiff alleges that he was advised he could purchase stock and hold it overnight.

  See id. at 4. Plaintiff appears to assert he relied on this information as he states it

  caused him to take certain actions within his account, which cost the Plaintiff

  hundreds of thousands of dollars when, without his permission, his positions were

  force-sold prior to the close of trading by Fidelity’s Risk Management Department.

  See id. Plaintiff also alleges that the Financial Industry Regulatory Authority

  (“FINRA”)2 denied his request to arbitrate his claims, which compelled him to file

  this action. See id.




  1
    As to the citizenships of the parties, Plaintiff represents that he is a citizen of
  Hawaiʻi and that Fidelity is a citizen of Massachusetts. See Compl. at 3; see also
  ECF Nos. 12, 14. Plaintiff also asserts the amount in controversy is $1,000,000.
  See id. at 4.
  2
    FINRA is a “‘self-regulatory organization’ (“SRO”) as a national securities
  association registered with the SEC pursuant to the Maloney Act of 1938, 15
  U.S.C. § 78o–3, et seq.” Fiero v. Fin. Indus. Regulatory Auth., Inc., 660 F.3d 569,
  571 (2d Cir. 2011) (quoting Desiderio v. Nat’l Ass’n of Sec. Dealers, Inc., 191 F.3d
  198, 201 (2d Cir. 1999)).

                                              2
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 3 of 10           PageID #: 121




                                     DISCUSSION

  A.    Dismissal of the Complaint under the In Forma Pauperis Statute — 28
        U.S.C. § 1915(e)(2)

        Plaintiff requests leave to proceed in forma pauperis. A court may deny

  leave to proceed in forma pauperis at the outset and dismiss the complaint if it

  appears from the face of the proposed complaint that the action: (1) is frivolous or

  malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

  monetary relief against a defendant who is immune from such relief. See 28

  U.S.C. § 1915(e)(2); see also Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

  1370 (9th Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.

  1998). When evaluating whether a complaint fails to state a viable claim for

  screening purposes, the Court applies FRCP Rule 8’s pleading standard as it does

  in the context of an FRCP Rule 12(b)(6) motion to dismiss. See Wilhelm v.

  Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted).

        Rule 8(a) requires “a short and plain statement of the grounds for the

  court’s jurisdiction” and “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)–(2). Although the Federal

  Rules adopt a flexible pleading policy, a complaint must give fair notice and state

  the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

  Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

  averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

                                            3
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 4 of 10              PageID #: 122




  1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(e)(1)). Although Rule 8 does not

  call for detailed factual allegations, “it demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009) (citation omitted). “Threadbare recitals of the elements of a cause of

  action, supported by mere conclusory statements, do not suffice.” Id. (citation

  omitted). “[A] complaint must contain sufficient factual matter, accepted as true,

  to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007)); see Nordstrom v. Ryan, 762 F.3d 903, 908

  (9th Cir. 2014). A claim is plausible “when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).

        Here, even construing the Complaint liberally, see Eldredge v. Block, 832

  F.2d 1132, 1137 (9th Cir. 1987) (“The Supreme Court has instructed federal courts

  to liberally construe the ‘inartful pleading’ of pro se litigants.’” (citation omitted)),

  the Court finds that dismissal is appropriate because the Complaint fails to state a

  claim upon which relief can be granted.

        As best the Court can discern, it appears that Plaintiff attempts to assert a

  negligent misrepresentation claim against Fidelity. “Negligent misrepresentation

  has the following elements: ‘(1) false information be supplied as a result of the

  failure to exercise reasonable care or competence in communicating the


                                              4
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 5 of 10               PageID #: 123




  information; (2) the person for whose benefit the information is supplied suffered

  the loss; and (3) the recipient relies upon the misrepresentation.’” Santiago v.

  Tanaka, 137 Hawaiʻi 137, 153–54, 366 P.3d 612, 628–29 (2016) (quoting Blair v.

  Ing, 95 Hawai‘i 247, 269, 21 P.3d 452, 474 (2001)) (other citations omitted).

           However, Plaintiff fails to provide sufficient facts supporting a negligent

  misrepresentation claim, assuming it is the cause of action he intends to assert.

  Although Plaintiff avers that he relied on misinformation and suffered losses, he

  does not explain how Fidelity supplied false information as a result of its failure to

  exercise reasonable care or competence in communicating information about stock

  purchases. Thus, Plaintiff has not alleged sufficient facts to support his legal

  claim.

           Notably, Plaintiff attaches multiple exhibits to his Complaint. See ECF Nos.

  1-1 through 1-5. While the information therein might substantiate his allegations,

  “it is not the Court’s responsibility to comb through the exhibits attached to a pro

  se complaint in an attempt to discern possible claims for relief.” Hall v. Shipley,

  No. CV-19-04858-PHX-DWL, 2019 WL 3718887, at *2 (D. Ariz. Aug. 7, 2019)

  (citation omitted).

           Further, it is unclear whether Plaintiff also articulates additional claims

  and/or whether other defendants caused him harm. First, Plaintiff often uses the

  term “Defendants” in his Complaint, even though his caption only identifies


                                               5
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 6 of 10             PageID #: 124




  Fidelity. See, e.g., Compl. at 4. Second, Plaintiff appears to suggest that FINRA

  acted improperly by precluding him from pursuing his claims with it, even after he

  remedied identified deficiencies. See id.

        In light of the Complaint’s deficiencies and failure to state a claim upon

  which relief can be granted, it is hereby dismissed. Leave to amend should be

  granted even if no request to amend the pleading was made, unless the Court

  determines that the pleading could not possibly be cured by the allegation of other

  facts. See Lopez, 203 F.3d at 1130; Tripati, 821 F.2d at 1370. Specifically, pro se

  litigants proceeding in forma pauperis “must also be given an opportunity to

  amend their complaint unless it is absolutely clear that the deficiencies of the

  complaint could not be cured by amendment.” Tripati, 821 F.2d at 1370 (quoting

  Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation

  marks omitted)); see Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058

  (9th Cir. 2011) (noting that if a complaint is dismissed for failure to state a claim,

  the court must “freely grant leave to amend” if it is “at all possible” that the

  plaintiff could correct pleading deficiencies by alleging different or new facts).

        Notwithstanding the foregoing deficiencies, the Court acknowledges that

  Plaintiff is proceeding pro se and it is possible that the deficiencies could be cured

  by amendment. Accordingly, the Court dismisses the Complaint without prejudice

  and grants Plaintiff leave to amend his Complaint. Any amended complaint—


                                              6
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 7 of 10             PageID #: 125




  which should be titled “First Amended Complaint”—must be filed by May 15,

  2020 and must cure the deficiencies identified above; that is, Plaintiff must identify

  his claim(s), organize the amended pleading by claim, and provide the applicable

  law and facts alleging the harm caused by each Defendant. Plaintiff must also

  comply with all rules governing pleadings. Moreover, as Plaintiff’s diversity

  jurisdiction allegations are cast across several documents on the docket, see supra

  note 1, Plaintiff shall also include all necessary allegations regarding the parties’

  citizenships in the amended complaint. Failure to timely file an amended pleading

  that fully complies with this order will result in the automatic dismissal of this

  action.

  B.    Denial of the IFP Application

        The Court may authorize the commencement or prosecution of any suit

  without prepayment of fees by a person who submits an affidavit that the person is

  unable to pay such fees. See 28 U.S.C. § 1915(a)(1). “An affidavit in support of

  an IFP application is sufficient where it alleges that the affiant cannot pay the court

  costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d

  1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., 335

  U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits under

  the in forma pauperis statute, but “a plaintiff seeking IFP status must allege




                                             7
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 8 of 10              PageID #: 126




  poverty ‘with some particularity, definiteness and certainty.’” Id. (citation

  omitted).

        Here, Plaintiff indicates in his Application that he is unemployed, receives

  $387 monthly in SNAP benefits but otherwise has no other income, and has $863

  in a checking or savings account. See ECF No. 7 at 1–2. Further, the only asset he

  identifies is his mother’s $800 case, inherited after her passing.3 See id. at 2.

  Additionally, Plaintiff recently filed several lawsuits in this District, and filed an

  IFP application in each. But in two other cases filed by Plaintiff in this district, he

  filed IFP applications identifying his sole asset as his late mother’s car, valued at

  $800. See Evans v. Clark, Civil No. 20-00119 LEK-RT, ECF No. 3 at 2; see also

  Evans v. Gilead Sciences, Inc., Civil No. 20-00123 DKW-KJM, ECF No. 4 at 2.

        These representations are contradictory. Without Plaintiff’s clarification, the

  Court cannot determine whether the discrepancy between this case and the others

  is simply due to a typographical error. If Plaintiff intended to identify a car as an

  asset, he should correct the record. If the $800 in fact pertains to a case, Plaintiff

  should explain whether it is the same case as the settlement referenced in Exhibit A

  to his Complaint and whether any additional funds remain. And if the latter is true,



  3
    It is unclear whether these funds are related to the $325,000 settlement Plaintiff
  received for the wrongful death of his mother, which he references in Exhibit A to
  his Complaint. See ECF No. 1-1 at 2.

                                              8
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 9 of 10           PageID #: 127




  Plaintiff must also disclose his car as an asset. Given the identified inconsistency

  and resulting questions, the Court is unable to ascertain whether Plaintiff has

  established poverty with the requisite certainty.

        Accordingly, Plaintiff’s Application is DENIED without prejudice.

                                     CONCLUSION

        In accordance with the foregoing, the Court: (1) DISMISSES the Complaint

  with leave to amend and (2) DENIES Plaintiff’s Application without prejudice.

        If Plaintiff elects to file an amended complaint, he must comply with the

  following requirements:

        (1)    Plaintiff’s deadline to file an amended complaint is May 15, 2020;

        (2)    Plaintiff’s amended complaint should be titled “First Amended
               Complaint”;

        (3)    Plaintiff must cure the deficiencies identified above, including (a)
               providing sufficient facts and law and complying with all rules
               governing pleadings, and (b) including complete allegations as to the
               parties’ citizenship; and

        (4)    Plaintiff must file an IFP Application with the amended complaint or
               pay the applicable filing fee.

        Plaintiff is cautioned that failure to timely file an amended pleading that

  conforms with this Order and file an IFP Application or pay the applicable filing

  fee will result in the automatic dismissal of this action.




                                             9
Case 1:20-cv-00111-JAO-RT Document 16 Filed 04/23/20 Page 10 of 10                     PageID #: 128




         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, April 23, 2020.




  CIVIL NO. 20-00111 JAO-RT, Evans v. Fidelity Brokerage Servs. LLC, ORDER (1) DISMISSING COMPLAINT
  AND (2) DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS




                                                 10
